DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Appeal Brief filed on 01/05/2022 and claims filed on 05/12/2021

Response to Arguments
Applicant's arguments filed on 01/05/2022 have been fully considered and persuasive.  In view of the argument filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 17 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an image sensor pixel array or the method of manufacturing an image sensor pixel array as recited in “a plurality of image pixels to gather image information; and

each of the PDAF pixel units is substantially surrounded by the image pixels;
each of the PDAF pixel units includes at least one PDAF pixel, wherein:
the PDAF pixel includes a first photodiode (PD) disposed in a semiconductor substrate and a first micro-lens covers the PDAP pixel;
the image pixel includes a second PD disposed in the semiconductor substrate and it second micro-lens covers the image pixel, wherein:
the first PD is identical to the second PD, and the first micro-lens is identical to the second micro-lens; and
a coating layer disposed on both the first micro-lenses and the second micro-lenses, wherein the coating forms a flattened surface across the image sensor pixel array;
a PDAF micro-lens disposed on the coating layer, wherein the PDAF micro-lens covers a PDAF pixel unit;
wherein a refractive index of the coating layer is lower than a refractive index of the first micro-lens and the second micro-lens; and
wherein a refractive index of the PDAF micro-lens is lower than the refractive index of the coating layer” as combined with other limitations in claims 1 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 29, 2022